ITEMID: 001-80185
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: MATULAY v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Róbert Matulay, is a Slovakian national who was born in 1972 and lives in Bratislava. He is represented before the Court by Mr S. Jakubčík, a lawyer practising in Bratislava.
On 8 March 2002 the applicant was apprehended by the police.
On 9 March 2002 a police investigator accused the applicant and another person of a drugs offence.
On 25 April 2002 the Regional Court in Bratislava dismissed the applicant’s complaint against the decision to remand him in custody.
On 25 June 2002 the Bratislava II District Court dismissed the applicant’s request for release on bail. On 8 August 2002 the Regional Court dismissed the applicant’s complaint against that decision.
On 2 September 2002 the Bratislava II District Court extended the applicant’s detention until 8 March 2003.
On 13 November 2002 the applicant was questioned by the police investigator. He confessed to the offence. The applicant expressed his regret and applied for release.
On 6 March 2003 a public prosecutor informed the applicant that she had filed an indictment against him. In a separate letter of the same date the public prosecutor stated, in reply to the applicant’s complaint, that the police investigator had not submitted to her the applicant’s request for release of 13 November 2002. The public prosecutor notified the Bratislava II District Court thereof.
On 8 April 2003 the Bratislava II District Court returned the case to the public prosecutor as, due to procedural shortcomings, the applicant had not been able to study the case file in an appropriate manner. The District Court further decided that the applicant should remain detained on remand.
The applicant filed a complaint arguing that the District Court had not decided on his request for release of 13 November 2002.
On 1 July 2003 the Regional Court in Bratislava quashed the firstinstance decision of 8 April 2003. The Regional Court found that the District Court had violated several provisions of the Code of Criminal Procedure in that (i) a public prosecutor had attended the court meeting held in camera on 8 April 2003, and (ii) the presiding judge had not been entitled to deal with the applicant’s case as he had earlier decided on his detention. The Regional Court also noted that the District Court had not decided on the applicant’s request for release of 13 November 2002.
On 26 August 2003 the Bratislava II District Court returned the case to the public prosecutor. It also examined the applicant’s request for release and decided that the applicant should remain in custody.
On 16 September 2003 the applicant filed a complaint. He requested that he should be released.
On 18 November 2003 the Regional Court in Bratislava dismissed the applicant’s complaint. It found that the District Court had rightly returned the case to the public prosecutor as the applicant’s procedural rights had been violated at the previous stage of the proceedings. There were justified reasons to fear the applicant’s re-offending in case of his release. In particular, the applicant was unemployed and he could commit drugs offences in order to earn his living.
On 11 February 2004 a new indictment was filed against the applicant.
On 2 March 2004 the District Court ordered that the applicant be released. The evidence available indicated that the applicant had not played an important role in drug dealing. As a result of his detention his contacts with persons involved in such criminal activities had been cut. On 8 March 2004 the applicant was released from detention.
The District Court scheduled the hearing in the case for 18 May and 1 July 2004.
On 22 February 2007 the applicant informed the Court, at the request of its Registry, that the District Court had convicted the applicant of unauthorised production, possession and dealing in drugs on 17 May 2005. The court imposed a two years’ prison sentence on both the applicant and his co-accused. The judgment became final in the applicant’s respect as neither he nor the public prosecutor had appealed.
The co-accused appealed. The court of appeal modified the first-instance judgment in that it imposed a conditional prison sentence on him.
On 23 December 2003 the applicant filed a complaint with the Constitutional Court. He referred to the conduct of the proceedings by the Bratislava II District Court and the Regional Court in Bratislava and alleged a violation of his rights under Article 17 §§ 2 and 5 of the Constitution in that his application for release had not been examined speedily and that the length of his detention was excessive. The applicant invoked Article 48 § 2 of the Constitution with reference to the authorities’ failure to decide on his application for release and to procedural shortcomings in the proceedings at the preliminary stage. Finally, the applicant alleged a violation of Article 6 § 3(b) of the Convention and its constitutional equivalent in that his right to defend himself had not been respected at the pre-trial stage.
On 18 February 2004 the Constitutional Court declared admissible the applicant’s complaint under Article 17 §§ 2 and 5 and Article 48 § 2 of the Constitution related to the examination by the Regional Court in Bratislava of the application for release of 13 November 2002.
The Constitutional Court rejected the remainder of the applicant’s complaint. It held that it could not review the conduct of the proceedings by the District Court as it had been open to the applicant to seek redress in that respect before the Regional Court in Bratislava. As to the alleged violation of the applicant’s right to have adequate time and facilities for the preparation of his defence, the Constitutional Court noted that the case had been returned to the public prosecutor who had been ordered to eliminate the shortcomings complained of.
The decision on admissibility of the applicant’s complaint was served on his representative on 2 March 2004.
On 1 June 2004 the Constitutional Court found that the Regional Court in Bratislava, when dealing with the applicant’s request for release of 13 November 2002, had violated the applicant’s right under Article 17 §§ 2 and 5 of the Constitution.
The decision stated, in particular, that the Regional Court had taken almost two months to deal with the applicant’s complaint against the District Court’s decision of 26 August 2003 to dismiss his request for release filed on 13 November 2002. Such a period was excessively long. The applicant had been prevented from filing fresh requests for release until a final decision on his request of 13 November 2002 had been delivered. In the Constitutional Court’s view, there had been no violation of Article 48 § 2 of the Constitution in that context as the relevant issue, i.e. delays in proceedings on the application for release, was covered by a special provision, namely Article 17 § 2 of the Constitution.
When deciding on the applicant’s request for release on 18 November 2003 the Regional Court had not taken into account numerous and substantial procedural shortcomings which had occurred at the pre-trial stage and in the proceedings before the first-instance court. It had thereby violated the applicant’s right under Article 17 §§ 2 and 5 of the Constitution to be released in case of unlawful detention.
The Constitutional Court quashed the Regional Court’s decision of 18 November 2003 and returned the case to the latter court for further proceedings. It awarded SKK 40,000 (the equivalent of 1,000 euros at that time) to the applicant in respect of the violation of his right to a speedy review of his request for release.
The Constitutional Court held that the finding of a violation of the applicant’s right to be released taken together with its decision to quash the Regional Court’s decision of 18 November 2003 provided appropriate just satisfaction to the applicant. Finally, the Constitutional Court ordered the Regional Court to reimburse the applicant’s costs incurred in the constitutional proceedings.
The following provisions of the Constitution are relevant in the present case.
Article 17 § 2 provides that individuals can only be prosecuted or deprived of liberty for reasons and by means set out in the law. Under paragraph 5 of Article 17, a person can be remanded in custody only upon a decision given by a court, and for reasons and for a period of time set out in the law.
Article 48 is incorporated in the Seventh Section of the Constitution entitled “Right to judicial and other legal protection”. Paragraph 1 of Article 48 provides for the right to a hearing by a judge appointed in accordance with the law. Paragraph 2 of Article 48 guarantees to everyone the right to a hearing without unjustified delay, to have one’s case heard in his or her presence and to comment on the evidence taken.
